internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-116840-00 date date x a b c d e f g h trust1 trust2 trust3 trust4 state d1 d2 d3 d4 cpa year year dear this letter responds to your letter dated august and subsequent correspondence submitted on behalf of x requesting a ruling regarding x’s status as an s_corporation the information submitted states that x is a corporation incorporated under the laws of state on d1 x elected to be an s_corporation effective d2 since d3 a b c d e f g h trust1 trust2 trust3 and trust4 have been or currently are the shareholders of x a as president of x represents that x’s articles of incorporation and by-laws provide for a single class of voting common_stock with no preferences as to either voting dividends or distributions among the shares of stock a represents there was no written or oral agreement or understanding that any shareholder of x would be entitled to any preference with respect to the distributions made by x in reliance on advice from cpa from year to year x made disproportionate distributions primarily to a x represents that despite the disproportionate distributions from year through year the shareholders of x each reported the shareholder’s pro_rata share of the items of income and expense of x based upon the shareholder’s pro_rata ownership of x’s stock on d4 b’s spouse became aware of the disproportionate distributions to a and raised the issue with cpa although cpa stated that the distributions were appropriate upon further examination the shareholders of x determined that the disproportionate distributions may have caused a termination of x’s s election at that time steps were taken to equalize the distributions moreover x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 provides that a small_business_corporation cannot have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation generally is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances based solely on the representations made and the information submitted we conclude that because x’s stock has identical distribution rights under its governing provisions the difference in timing between x’s disproportionate distributions to a and the remedial distributions to the other shareholders does not cause x to have more than one class of stock for purposes of sec_1361 however such disproportionate and remedial distributions must be given appropriate tax effect under these circumstances we conclude that x’s s election did not terminate because of the disproportionate distributions to a and the remedial distributions to the other shareholders except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described under any other provision of the code including whether x is otherwise eligible to be an s_corporation this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x and to x’s other representative sincerely yours branch jeanne m sullivan assistant to the chief office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
